UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE EXCHANGE ACT OF 1934. For the transition period fromto Commission file number: 001-31715 Cycle Country Accessories Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 42-1523809 (IRS Employer Identification No.) 1701 38th Ave W, Spencer,Iowa 51301 (Address of principal executive offices) P: (712) 262-4191
